Case 3:20-cv-00857-MMH-JRK Document 22 Filed 02/24/21 Page 1 of 3 PageID 94




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                           CASE NO.: 3 :20 -cv-00857 -MMH-JRK



  DERRICK RAY,

         Plaintiff,

  vs.

  BRIDGESTONE RETAIL
  OPERATIONS, LLC, d/b/a
  TIRES PLUS TOTAL CAR CARE

         Defendant.
  _________________./
                         MOTION TO WITHDRAW AS COUNSEL

        The undersigned, Elroy M . John, Jr., Esq., of the Florida Justice Law Firm,

 PLLC, pursuant to Local Rule 2.02, hereby moves this Court for an order permitting

 his withdrawal as counsel for the Plaintiff, DERRICK RAY, and, in support thereof,

 states the following:

 1.     The undersigned currently serves as counsel of record for Plaintiff, DERRICK

        RAY.

 2.     Irreconcilable differences regarding the prosecution of Plaintiffs claims have

        arisen between undersigned counsel and Plaintiff. The divergence is of such a

        nature as to make continued representation detrimentally impractical for both

        Plaintiff and the undersigned.

 3.     No continuance will be necessary as a result of the relief requested herein as the

        current trial date is set more than twelve (12) months away. Additionally, there

        will be no material adverse impact to Plaintiff as the matter is still in the
Case 3:20-cv-00857-MMH-JRK Document 22 Filed 02/24/21 Page 2 of 3 PageID 95



      relatively early stages of discovery.

4.    Furthermore, Plaintiff consents to the withdrawal as evidenced by his signature

      below.

5.    The undersigned has conferred with defense counsel, Brian T. Coughlin,

      regarding the relief requested herein and Mr. Coughlin has stated no objection.

6.    Plaintiffs contact information is as follows:

      Derrick Ray
      8990 U.S. 1 N.
      Saint Augustine, FL 32095
      (662) 577-6000
      derrickray1979@gmail.com

      WHEREFORE, the undersigned counsel respectfully requests that this Court

enter an Order authorizing the undersigned to withdraw as counsel of record for

Plaintiff, DERRICK RAY, and for such further relief as the Court deems appropriate.


                                                  Respectfully Submitted,

                                              By: Isl Elroy M. John, JR., Esq.
                                                  ELROY M. JOHN , JR., ESQ.
                                                  Florida Bar No: 1002480

                                                  FLORIDA JUSTICE LAW FIRM PLLC
                                                  101 NE 3rd Avenue, Suite 1500
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: (954) 637 -2767
                                                  Facsimile: (954) 634-5601
                                                  Service@OnlyForJ ustice .com
                                                  Trial Counsel for Plaintiff




                                              2
    Case 3:20-cv-00857-MMH-JRK Document 22 Filed 02/24/21 Page 3 of 3 PageID 96



                                        CONSENT OF CLIENT

                 I, DERRICK RAY, the Plaintiff in the above-styled cause, hereby consent to

  the withdrawal of Elroy M. John, Jr., E sq., as my counsel in this matter.


Derrick Ray {Feb 24, 202112:4 6 EST)


  DERRICK RAY



  DATE: Feb 24, 2021




                                                   3
